 1
 2                                  JS-6
                                     O
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11   JAMES T. KING,                   ) Case No. 2:20-cv-00021-JGB (JDE)
                                      )
12                                    )
                      Petitioner,     ) JUDGMENT
13                                    )
                 v.                   )
                                      )
14   FELIPE MARTINEZ, JR.,            )
                                      )
15                    Respondent.     )
                                      )
16                                    )
17
18        Pursuant to the Order Re: Summary Dismissal of Action,
19        IT IS ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: January 31, 2020
22                                          ___________________________
                                            JESUS G. BERNAL
23                                          United States District Judge
24
25
26
27
28
